GOLDTH WAITE, J.
1. The defendants in error were not in a condition to dispute the correctness of the judgment of condemnation. They have no other connexion with the suit than as stipulators to pay such judgment as should be rendered on the libel: It is true, that the stipulation assumes that they are the owners of the steamboat seized; but before they could be permitted to litigate the suit with the libellant, it was necessary for them to interpose a claim. The mode by which the parties defendants are made to such a suit as this, is very fully examined in Reed v. Owen, 9 Porter 180. And in Livingston v. The steamboat Tallapoosa, 9 Porter 111, we held, that stipulators did not become parties defendant by the stipulation ; but that it was necessary they should interpose a claim if they wanted to contest the libellant’s demand.
2. If these parties were now permitted to assume the character of parties litigant, it would overturn some of the most salutary rules of admiralty practice, according to the course of which exceptions are never allowed, unless raised on some specific allegation. Every matter of which the defendants in error now complain, could have been avoided, and if necessary, other parties could have been inserted in the libel. Nothing might have remained in such a state, either as to allegation or proof, as to call for revision. But instead of this, these persons, if they are owners, neglect to interpose any claim, and no con-testntio litis is formed in the primary Court. ‘ They cannot now be heard, even if they appeared to be parties of record.
3. But it appears that no claim whatever was interposed by any one in the County Court: a decree of condemnation was therefore a matter of course. The defendants in error stipulate *669to pay such judgment as shall be rendered on the libel. The decree' of condemnation has been had, and judgment has been rendered against them for the amount of the condemnation •which they have agreed to pay. If error was shewn or admitted to exist in the decree of condemnation, the defendants in error cannot be permitted to avail themselves of it. They are not allowed to inquire into the correctness of the condemnation, except so far as may be necessary to correct any error in the judgment against them as stipulators.
It is not pretended that the judgment is not in conformity with the stipulation, and therefore there is no error in the judgment of the County Court of which they can claim any advantage.
The judgment of the County Court must be reversed upon the authority of Livingston v. Steamboat Tallapoosa, before cited, and the case is remanded to that Court, with instructions to affirm the judgment of the County Court, and to render judgment on the writ of error, bond for the damages allowed by law.
This opinion applies to another case between the same parties, in which the same judgment is rendered.